UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_________________________________________________

DANIEL P. TAYLOR,

                                     Petitioner,

                      v.                                                   9:16-CV-1210
                                                                            (FJS/CFH)
BRUCE YELICH, Superintendent, Bare Hill
Correctional Facility,

                              Respondent.
_________________________________________________

APPEARANCES                                         OF COUNSEL

DANIEL P. TAYLOR
14-A-4043
Bare Hill Correctional Facility
Caller Box 20
Malone, New York 12953
Petitioner pro se

OFFICE OF THE NEW YORK                              JAMES F. GIBBONS, AAG
STATE ATTORNEY GENERAL
26 Liberty Street
New York, New York 10005
Attorneys for Respondent

SCULLIN, Senior Judge

                                              ORDER

       On October 6, 2016, Petitioner filed a pro se petition seeking a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 on the ground that his trial counsel was ineffective. See Dkt. No. 1 at

5-8. Respondent opposed the petition and sought dismissal on the ground that Petitioner's petition

was moot. See Dkt. No. 32.

       On September 20, 2018, Magistrate Judge Hummel issued a Report-Recommendation and
Order, in which he recommended that this Court deny Petitioner's petition as moot and decline to

issue a Certificate of Appealability. See Dkt. No. 36 at 6. The parties did not file any objections to

these recommendations.1

       "When a party does not object to a magistrate judge's report-recommendation, the court

reviews that report-recommendation for clear error or manifest injustice." Ward v. Lee, No.

9:16-CV-1224, 2018 WL 3574872, *1 (N.D.N.Y. July 25, 2018) (citation omitted). "After

conducting this review, 'the Court may "accept, reject, or modify, in whole or in part, the ...

recommendations made by the magistrate judge."'" Id. (quoting Linares v. Mahunik, No.

9:05-CV-625, 2009 WL 3165660, *10 (N.D.N.Y. July 16, 2009) (quoting 28 U.S.C.

§ 636(b)(1)(C)).

       The Court has reviewed Magistrate Judge Hummel's September 20, 2018

Report-Recommendation and Order for clear error and manifest injustice; and, finding none, the

Court hereby

       ORDERS that Magistrate Judge Hummel's September 20, 2018 Report-Recommendation

and Order, see Dkt. No. 36, is ACCEPTED in its entirety for the reasons stated therein; and the

Court further

       ORDERS that Petitioner's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

see Dkt. No. 1, is DENIED and his petition is DISMISSED in its entirety; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment and close this case; and the Court

        1
          The Clerk of the Court served Petitioner with a copy of Magistrate Judge Hummel's
Report-Recommendation and Order at his last known address, i.e., Bare Hill Correctional
Facility. The United States Postal Service returned that document to the Court on October 1,
2018, with the following handwritten notation on the envelope: "Discharged 11/9/17." See Dkt.
No. 37.

                                                  -2-
further

          ORDERS that a Certificate of Appealability shall not issue in this case because Petitioner

has not made a "substantial showing of the denial of a constitutional right" pursuant to 28 U.S.C.

§ 2253(c)(2); and the Court further

          ORDERS that the Clerk of the Court shall serve a copy of this Order on the parties in

accordance with the Local Rules.


IT IS SO ORDERED.


Dated: October 12, 2018
       Syracuse, New York




                                                   -3-
